ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL E. HAWKINS of SUIT-LAND, MARYLAND, who was admitted to the bar of this State in 1984, and who thereafter was temporarily suspended from practice by Order of this Court dated November 6, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.15(b) and R. 1:21-6 (recordkeeping violations and knowing misappropriation of client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice) and said MICHAEL E. HAWKINS having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that MICHAEL E. HAWKINS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL E. HAWKINS, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court by Order *326dated November 6, 1995, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MICHAEL E. HAWKINS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.